DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Applicant's amendment filed on 3/17/2021 have been entered and fully considered.  Claims 7, 10 and 15 amended, claims 5, 8, 9 and 16-18 are canceled, and claims 1-4, 6, 7, 10-15 and 19-21 are currently pending.

Response to Argument
Applicant’s arguments with respect to claims 1-4, 6, 7, 10-15 and 19-21 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Mauricio A. Uribe (Reg. No. 46,206) on 4/2/2021. 
The application has been amended as follows:
BEGIN AMENDMENT 

1.	(Currently Amended) A system comprising:
a data store configured to store computer-executable instructions; and
a processor in communication with the data store, wherein the computer-executable instructions, when executed by the processor, configure the processor to:
obtain spectrum licensing information regarding one or more spectrum licenses associated with a plurality of geographic regions and a plurality of service providers, each of the one or more spectrum licenses identifying:
a wireless service provider of the plurality of service providers;
a geographic region of the plurality of geographic regions; and 
one or more spectrum bands;
obtain, for each of the plurality of geographic regions, wireless network capacity data for a first wireless service provider of the plurality of service providers, the wireless network capacity data identifying:
a set of cell sites associated with the first wireless service provider and the geographic region; and
for each cell site in the set of cell sites, a capacity of the cell site to utilize the one or more spectrum bands;
obtain, for each cell site in the set of cell sites, wireless network utilization data indicating a utilization of the one or more spectrum bands;
obtain, for each of the plurality of geographic regions, population data regarding a population of the geographic region;

obtain wireless network coverage data identifying a geographic coverage area of each of the set of cell sites;
determine, for at least one region of the plurality of geographic regions, an overlapping coverage region;
determine whether the overlapping coverage region corresponds to unauthorized use of licensed spectrum in the at least one region;
generate a user interface element corresponding to the overlapping geographic coverage region responsive to the determination that the overlapping coverage region corresponds to the unauthorized use of the licensed spectrum; and
cause display of the graphical user interface with the user interface element.

7.	(Currently Amended) A computer-implemented method comprising:
under control of a computing device executing specific computer-executable instructions,
obtaining spectrum licensing information regarding one or more spectrum licenses, each of the one or more spectrum licenses identifying a wireless service provider of a plurality of wireless service providers, a geographic region, and one or more spectrum bands;

obtaining wireless network utilization data corresponding to the first wireless service provider and the spectrum licensing information;
generating a graphical user interface for displaying the spectrum licensing information, the wireless network capacity data, and the wireless network utilization data relative to each other; 
obtaining wireless network coverage data associated with the spectrum licensing information;
identifying, based at least in part on the wireless network coverage data and the spectrum licensing information, an unauthorized use of licensed spectrum, the unauthorized use corresponding to a first geographic area, wherein:
the wireless network coverage data indicates that the first wireless service provider transmits into the first geographic area on a first spectrum band;
the first geographic area overlaps a geographic area associated with at least one of the one or more spectrum licenses; and
none of the one or more spectrum licenses grant the first wireless service provider permission to transmit into the first geographic area on the first spectrum band;
generating a user interface element corresponding to the first geographic area; and
displaying the graphical user interface with the user interface element.

15.	(Currently Amended) A non-transitory, computer-readable medium containing specific computer-executable instructions that, when executed by a processor, configure the processor to:
obtain spectrum license information identifying a first wireless service provider of a plurality of service providers, one or more geographic regions, and one or more spectrum bands;
obtain wireless network capacity data corresponding to the first wireless service provider and the one or more spectrum bands; 
obtain wireless network utilization data corresponding to the first wireless service provider and the spectrum licensing information;
generate a user interface for displaying the wireless network capacity data and the wireless network utilization data relative to the spectrum license information; 
obtain wireless network coverage data;
identify, based at least in part on the wireless network coverage data and the spectrum licensing information, an unauthorized use of licensed spectrum, the unauthorized use corresponding to a first geographic area, wherein:
the wireless network coverage data indicates that the first wireless service provider transmits into the first geographic area on a first spectrum band;
the first geographic area overlaps a geographic area associated with a spectrum license; and

generate a user interface element corresponding to the first geographic area; and
cause display of the user interface with the user interface element.

19.	(Currently Amended) The non-transitory, computer-readable medium of Claim 15, wherein the processor is further configured to obtain wireless network utilization data, and wherein the user interface further displays the wireless network utilization data relative to the wireless network capacity data and the spectrum license information.
20.	(Currently Amended) The non-transitory, computer-readable medium of Claim 19, wherein the wireless network utilization data specifies utilization on a per-sector basis.
	END AMENDMENT

Allowable Subject Matter
Claims 1-4, 6, 7, 10-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to a system, a method and a computer readable media for a spectrum management service.

obtain, for each of the plurality of geographic regions, wireless network capacity data for a first wireless service provider of the plurality of service providers, the wireless network capacity data identifying: a set of cell sites associated with the first wireless service provider and the geographic region; and for each cell site in the set of cell sites, a capacity of the cell site to utilize the one or more spectrum bands; obtain, for each cell site in the set of cell sites, wireless network utilization data indicating a utilization of the one or more spectrum bands; obtain, for each of the plurality of geographic regions, population data regarding a population of the geographic region; generate a graphical user interface for displaying the spectrum licensing information, the wireless network capacity data, the wireless network utilization data, and the population data relative to each other; obtain wireless network coverage data identifying a geographic coverage area of each of the set of cell sites; determine, for at least one region of the plurality of geographic regions, an overlapping coverage region; determine whether the overlapping coverage region corresponds to unauthorized use of licensed spectrum in the at least one region; generate a user interface element corresponding to the overlapping coverage region responsive to the determination that the overlapping coverage region corresponds to the unauthorized use of unauthorized use of the licensed spectrum; and cause display of the graphical user interface with the user interface element, as disclosed in independent claim 1;

obtain wireless network capacity data corresponding to the first wireless service provider and the one or more spectrum bands; obtain wireless network utilization data corresponding to the first wireless service provider and the spectrum licensing information; generate a user interface for displaying the wireless network capacity data and the wireless network utilization data relative to the spectrum license information; 
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claim 1 allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 3/17/2021 and 7/6/2020.
Claims 2-4, 6, 10-14 and 19-21  are allowed by the virtue of their dependency from allowed independent claims 1, 7 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 2647

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649